Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
14, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-01113-CV

WILBANKS & WILBANKS, P.C. AND H. ERWIN WILBANKS, Appellants
                                       V.

                     KNJ ENTERPRISES, INC., Appellee

                   On Appeal from the 164th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-42583

                MEMORANDUM                      OPINION


      This is an appeal from a judgment signed December 5, 2013. On January 7,
2014, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                    PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.